Exhibit 10.46

TRANSITION AGREEMENT

THIS TRANSITION AGREEMENT, dated March 27, 2006, (the “Agreement”), by and
between Pathmark Stores, Inc., a Delaware corporation (the “Company”) and Harvey
M. Gutman (the “Executive”).

WHEREAS, the Company and the Executive are parties to a certain Employment
Agreement, dated as of February 1, 1999, as amended by the First Amendment to
Employment Agreement dated April 15, 1999, and by the Side Letter to the Sale
and Retention Bonus Agreement, the Employment Agreement and Certain Additional
Understandings dated July 1, 2000 (the “Employment Agreement”);

WHEREAS, the Executive has elected to retire from the employ of the Company in
accordance with the Pathmark Stores, Inc. Retirement Incentive Program offering
December 9, 2005 to January 23, 2006 (the “Program”, a copy of which is attached
hereto as Schedule A);

WHEREAS, Executive has executed the waiver and release of claims attached to the
Program (the “Release”);

WHEREAS, the Executive has agreed, at the request of the Company, to remain in
his current position actively employed with the Company until April 8, 2006 (the
“Retirement Date”).

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth in this Agreement, the parties hereto hereby agree as follows:

1. Retirement. The Executive has elected to retire pursuant to the Program,
effective as of the Retirement Date. Executive agrees to remain actively
employed with the Company until the Retirement Date. The Employment Agreement
shall terminate on the Retirement Date.

2. Salary and Bonus. In consideration of the covenants set forth herein and the
Release, the Company shall provide the Executive the following:

(a) Salary. The Company shall continue to pay Executive at his current weekly
rate of pay through the Retirement Date in accordance with the Employment
Agreement.

(b) Treatment of Equity-Based Compensation.

 

(i) The Stock Options previously awarded to Executive under the 2000 Employee
Equity Plan (together with the individual award agreements applicable to
Executive’s awards, (the “Equity Plan”)), as listed on Schedule B hereto (the
“Stock Options), which vested prior to the date hereof, shall remain exercisable
in accordance with the terms of the Equity Plan until the second anniversary of
the Retirement Date.


 

 

(ii) Stock Options granted on June 9, 2005 (the “June Grant”), as listed on
Schedule B, will be treated as follows:


 

If Executive remains actively employed through the Retirement Date, 50% of the
June Grant will vest on June 9, 2006 and the remainder of the June Grant will be
forfeited immediately. The June Grant (to the extent vested) shall remain
exercisable in accordance with the terms of the Equity Plan until the second
anniversary of the Retirement Date.


 

(iii) In the event of any merger, sale or consolidation of the Company or other
transaction affecting the Company’s Common Stock, the Compensation Committee of
the Company’s Board of Directors, in its sole discretion and without Executive’s
consent, may provide for:


 

(A) the continuation of the Stock Options by the Company (if the Company is the
surviving corporation);


 

(B) the assumption of the Stock Options by the surviving corporation; and


 

(C) the substitution by the surviving corporation of stock option(s) with
substantially the same terms for the outstanding Stock Options; or the
cancellation of the Stock Options upon payment to Executive of a per share
amount in cash or cash equivalents equal to (A) the highest price paid for a
share of the Company’s Common Stock in such merger, sale, consolidation or other
transaction, minus (B) the exercise price of the applicable Stock Option.


 

(iv) Restricted Stock Units (“Stock Awards”) granted on June 9, 2005, as listed
on Schedule B, will be treated as follows:


 

If Executive remains actively employed through the Retirement Date, 50% of the
Stock Awards will vest on June 9, 2006 and the remainder will be forfeited
immediately.


 

(v) Stock Awards shall be settled in accordance with the terms and provisions of
the Equity Plan.


(c) Pension/401(k) Plan. The Executive’s participation in the Company’s Savings
Plan, Pension Plan and Excess Benefit Plan and the Supplemental Retirement
Agreement, dated as of June 1, 1994, as amended by Amendment No. 1, between the
Company and the Executive (collectively the “Retirement Plans”) shall terminate
on the Retirement Date. The Executive’s rights and obligations under the
Retirement Plans shall be governed by applicable law and the terms and
conditions of the Retirement Plans, as the same may be amended as provided in
Section 5(c) hereof.

(d) Bonus. In the event the Company implements a quarterly bonus plan for 2006,
Executive will participate as a Senior Vice President in said plan with respect
to the first quarter of 2006 if Executive remains actively employed through the
Retirement Date.

(e) Accrued Vacation. The Executive shall continue to accrue vacation through
the Retirement Date in accordance with Company policy. Unused vacation at the
Retirement Date will be paid to Executive promptly thereafter.

(f) No Other Compensation or Benefits. The Executive shall not be entitled to
any compensation or benefits or to participate in any past, present or future
employee benefit programs or arrangements of the Company (including, without
limitation, any compensation or benefits under any severance plan, program or
arrangement) on or after the Retirement Date. Notwithstanding the foregoing, the
Executive shall be entitled to the payments and benefits included in the
Program.

 

3. Return of Property. On or prior to the Retirement Date, the Executive (except
as otherwise provided in the Consulting Agreement, as hereinafter defined) will
surrender to the Company all property of the Company in the Executive’s
possession and all property made available to the Executive in connection with
his employment by the Company, including, without limitation, the Company car,
any and all Company access and credit cards, keys, records, manuals, customer
lists, notebooks, telephones and other hand-held devices, computers, computer
programs and files, papers, electronically stored information and documents kept
or made by the Executive in connection with his employment. The Executive shall
delete all electronically stored information and documents relating to the
Company kept or made by the Executive in connection with his employment that
were stored on his personal computer and laptop.

4. Cooperation. From and after the date hereof until the first anniversary of
the termination or expiration of the Consulting Agreement (as hereinafter
defined), the Executive shall cooperate in all reasonable respects with the
Company and its respective directors, officers, attorneys and experts in
connection with the conduct of any action, proceeding, investigation or
litigation involving the Company, including any such action, proceeding,
investigation or litigation in which the Executive is called to testify. The
Company agrees to reimburse the Executive for all reasonable out-of-pocket
expenses incurred by the Executive in connection with such cooperation.

5. Miscellaneous.

(a) Entire Agreement. Except as set forth in the last sentence of this
Subsection (a) of Section 5, this Agreement and the Release set forth the entire
agreement and understanding of the parties hereto with respect to the matters
covered hereby and supersedes and replaces any express or implied, written or
oral, prior agreement, plan or arrangement with respect to the terms of the
Executive’s employment and the termination thereof which the Executive may have
had with the Company including the Employment Agreement, but excluding the
Program, the Retirement Plans and, with respect to the awards listed on Schedule
B, the Equity Plan. This Agreement may be amended only by a written document
signed by the parties hereto.

(b) Withholding Taxes. Any payments made or benefits provided to the Executive
under this Agreement shall be reduced by the lowest applicable withholding
taxes.

(c) Section 409A. If any provision of this Agreement contravenes Section 409A of
the Code, the regulations promulgated thereunder or any related guidance issued
by the U.S. Treasury Department, this Agreement shall be reformed to maintain to
the maximum extent practicable the original intent of the provision without
violating the requirements of Section 409A of the Code. In addition, if the
Company shall, with respect to any other employee of the Company, amend any
nonqualified deferred compensation plan (as defined in Section 409A(d) of the
Code) to comply with or to conform to the provisions of Section 409A of the
Code, the Company shall similarly amend any comparable such plan with respect to
the Executive.

 

(d) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New Jersey.

(e) Waiver. The failure of any party to this Agreement to enforce any of its
terms, provisions or covenants shall not be construed as a waiver of the same or
of the right of such party to enforce the same. Waiver by any party hereto of
any breach or default by another party of any term or provision of this
Agreement shall not operate as a waiver of any other breach or default.

(f) Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement shall be held to be excessively broad as
to duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowed by
applicable law.

(g) Notices. Any notices required or made pursuant to this Agreement shall be in
writing and shall be deemed to have been given when delivered by hand, sent by
telecopier or mailed by United States registered mail, return receipt requested,
postage prepaid, addressed to General Counsel, Pathmark Stores, Inc., 200 Milik
Street, Carteret, New Jersey 07008, telecopier: (732) 499-6891, or to the
Executive at his current address on the books and records of the Company, or to
such other address as either party may furnish to the other in writing in
accordance with this Section 5(g). Notices of change of address shall be
effective only upon receipt.

(h) Descriptive Headings. The paragraph headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

(i) Counterparts. This Agreement may be executed in one or more counterparts,
which, together, shall constitute one and the same agreement.

(j) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall inure to the benefit of and be binding upon and enforceable by and against
the Executive and the Company and their respective successors and assigns (and
in the event of the Executive’s death, the Executive’s heirs). The Company will
require any successor (whether direct or indirect , by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and to agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place; provided, however, that no
such assumption shall relieve the Company of its obligations hereunder.

6. Consulting Agreement. The Company and Executive agree to execute a Consulting
Agreement in substantially the form of agreement attached hereto as Schedule C
(the "Consulting Agreement"), effective as of April 10, 2006.

 

IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
set forth above and the Executive has executed this Agreement as of the date set
forth below (or, if the Executive does not include a date under the Executive’s
signature line, the date set forth shall be the date this Agreement, signed by
the Executive, is received by the Company).

    PATHMARK STORES, INC.
        By: /s/ Frank G. Vitrano       Name: Frank G. Vitrano
Title: President and Chief Financial Officer  


THE EXECUTIVE HEREBY ACKNOWLEDGES THAT THE EXECUTIVE HAS READ THIS AGREEMENT,
THAT THE EXECUTIVE FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND
THAT THE EXECUTIVE HEREBY ENTERS INTO THIS AGREEMENT VOLUNTARILY AND OF HIS OWN
FREE WILL.

ACCEPTED AND AGREED:

/s/ Harvey M. Gutman
Harvey M. Gutman

Date: March 27, 2006